Citation Nr: 9923126	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date, prior to January 30, 
1992, for grants of service connection for intermittent 
obstructive airway disease (IOAD), squamous cell carcinoma of 
the head and neck, and partial T-cell dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent 
for squamous cell carcinoma of the head and neck.

3.  Entitlement to an increased rating for atopic dermatitis 
with eczema, molluscum contagiosum and verruca vulgaris, 
currently rated 30 percent disabling.

4.  Entitlement to an initial rating for IOAD in excess of 10 
percent, assigned from January 30, 1992, and 60 percent, 
assigned from August 1, 1995.

5.  Entitlement to an initial compensable evaluation for 
sinusitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from February 1977 to 
June 1981.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that denied a disability rating in excess of 
30 percent for atopic dermatitis with eczema, molluscum 
contagiosum and verruca vulgaris.  

The veteran also appealed a September 1995 rating decision 
that assigned an effective date of January 30, 1992, for 
grants of service connection of IOAD, squamous cell carcinoma 
of the head and neck, and partial T-cell dysfunction, and  a 
10 percent rating for squamous cell carcinoma of the head and 
neck.  He continued the appeal for an evaluation greater than 
30 percent granted for the squamous cell carcinoma by the RO 
in May 1996.  He added an appeal of the May 1996 RO 
determination to assign a January 30, 1992 effective date for 
service connection of IOAD, with an initial noncompensable 
rating.  He continued the appeal of the disability rating for 
IOAD after it was increased by the RO in March 1997.  

The Board observes that the veteran in correspondence to the 
RO has on occasion mentioned an "issue" of a "100% 
combined rating" for his disabilities (see, for example 
correspondence to the RO dated in July 1996 and March 1997).  
The Board observes that his combined rating for service-
connected disabilities is currently 90 percent.  

However, as the veteran has withdrawn an August 1998 claim of 
entitlement to a total compensation rating based on 
individual unemployability, and the record shows that he did 
not appeal the 30 percent rating for T-cell dysfunction 
assigned in September 1995, or the noncompensable rating 
assigned for adrenal gland leiomyoma in May 1997, the Board 
is left with the belief that he intends to seek this rating 
based upon the individual disability ratings at issue in this 
appeal. 

The Board observes that the RO certification of appeal listed 
only entitlement to an earlier effective date for service 
connection of IOAD and squamous cell carcinoma of the head 
and entitlement to an increased (initial) rating in excess of 
30 percent for squamous cell carcinoma of the head and neck.  
However, the certification of appeal does not serve to confer 
or deprive the Board of jurisdiction.  38 C.F.R. § 19.35. 
After carefully reviewing the extensive correspondence on 
file directed to the issues, the Board is satisfied that the 
issues set forth on the title page are properly included in 
the appeal.  

The issues of entitlement to an initial rating for IOAD, in 
excess of 10 percent assigned from January 30, 1992, and in 
excess of 60 percent assigned from August 1, 1995, and 
entitlement to an initial compensable rating for sinusitis 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran appealed a RO decision in November 1981 that 
denied service connection for partial T-cell dysfunction and 
IOAD; the RO granted service connection for atopic dermatitis 
with eczema, molluscum contagiosum and verruca vulgaris.

2.  The veteran withdrew his substantive appeal of the denial 
of service connection for a partial T-cell dysfunction and 
IOAD at a RO hearing in 1982.



3.  There was correspondence received from the veteran in 
November 1984 with duplicate service medical records 
indicating an intention to once again apply for service 
connection for partial T-cell dysfunction and IOAD, 
identified as asthma.

4.  He did not respond to a May 1985 RO letter mailed to him 
at his address of record advising him of the need to submit 
new and material evidence in connection with the claims for 
service connection of IOAD and partial T-cell dysfunction.

5.  There was correspondence received by VA through the 
veteran's representative on January 15, 1992, indicating an 
intention to apply for an increase in the rating for his skin 
condition, and that he had requested records to reevaluate 
his "sc condition."

6.  Medical records received at the RO on January 30, 1992 
showed treatment for metastatic squamous cell carcinoma of 
the lower lip and mentioned asthma, atopic dermatitis and 
eczema.  

7.  Pursuant to his disagreement with the RO denial in June 
1993 of an increased rating for a skin disorder, the 
veteran's claims for service connection for squamous cell 
carcinoma of the head and neck, IOAD and partial T-cell 
dysfunction were more formally presented in records submitted 
to the RO on various occasions; the claims were continuously 
prosecuted and culminated with the RO granting service 
connection for squamous cell carcinoma of the head and neck 
and partial T-cell dysfunction in September 1995, and for 
IOAD in May 1996, and assigning for each disorder an 
effective date for service connection that coincided with the 
date of receipt of medical evidence on January 30, 1992.

8.  The residuals of squamous cell carcinoma of the head and 
neck have been shown to include extensive scaring of the face 
and neck, and exceptional deformity and disfigurement of the 
right side of the face.





9.  The veteran's atopic dermatitis with eczema, molluscum 
contagiosum and verruca vulgaris is manifested by generalized 
and extensive scaling, fissuring, erythema including the face 
that is severe and debilitating, and requires aggressive 
medical therapy.

10.  Atopic dermatitis with eczema, molluscum contagiosum and 
verruca vulgaris and squamous cell carcinoma residuals of the 
head and neck are not shown by competent evidence to have 
resulted in marked interference with employment or to have 
required frequent periods of hospitalization, nor are 
extraneous factors or circumstances present, or factors 
related to employment linked to the service-connected 
disabilities shown that could be considered exceptional or 
unusual.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, for grants of service 
connection for IOAD, squamous cell carcinoma of the head and 
neck, and partial T-cell dysfunction, retroactive to January 
15, 1992, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.155, 3.400, 20.204 
(1998).

2.  The criteria for an initial rating of 50 percent for 
squamous cell carcinoma of the head and neck have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.118, Diagnostic Code 7800 
(1998). 

3.  The criteria for an increased rating of 50 percent for 
atopic dermatitis with eczema, molluscum contagiosum and 
verruca vulgaris have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.118, Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier an effective date, prior to 
January 30, 1992, for grants of service 
connection for IOAD, squamous cells 
carcinoma of the head and neck, and 
partial T cell dysfunction.

Factual Background

The record shows that soon after the veteran was separated 
from active service in 1981, he filed a claim for VA 
compensation wherein he referred to allergy and immunology 
treatment in the service.  On a VA examination completed in 
late 1981, he complained of a skin disorder and an examiner 
found atopic dermatitis, superficial molluscum contagiosum 
and verruca vulgaris.  The examiner also recorded the 
veteran's respiratory disorder history which included 
childhood asthma recurrent in the previous year, and 
asthmatic bronchitis associated with viral infection.  The 
examination diagnoses also included partial T-cell 
dysfunction and IOAD partially reversible with 
bronchodilators.  

The RO in November 1981 granted service connection for the 
diagnosed skin disorder on the basis of aggravation and rated 
the disability 10 percent.  The rating listed partial T-cell 
dysfunction and IOAD as not service-connected and the veteran 
was advised of these determinations by written notice in 
December 1981.  His appeal of the November 1981 rating 
decision was timely filed and he supplemented the record with 
statements from personal physicians and RO hearing testimony 
in late 1982.  

At the hearing he withdrew the issues of service connection 
for respiratory and T-cell disorders (Transcript at 2).  The 
transcript notes that a member of the Veterans Services 
Division assisted him.  A supplemental statement of the case 
issued in early 1993 addressed only the increased rating 
issue and medical statements added to the record addressed 
that issue.  

The veteran's representative made reference to the 
respiratory and T-cell issues in written argument to the 
Board in late 1993.  The Board in December 1983 granted a 30 
percent rating for the veteran's skin disorder and noted in 
the decision that the veteran had "dropped" requests for 
service connection for asthma and T-cell disorders.  

The veteran in correspondence to the RO in November 1984 
requested consideration of service connection for asthma and 
T-cell dysfunction and submitted a duplicate of a March 1981 
service medical report.  He did not mention any other 
treatment.  

The RO in May 1985 correspondence to the veteran at his 
address of record advised him that new and material evidence 
would be necessary to reconsider the claim, as the claim he 
had filed was essentially a duplicate of the previous claim.  
The correspondence was not returned but the record reveals 
that apparently in late 1985, he relocated within the 
jurisdiction of the VARO that was then located in San 
Francisco, California.  The record shows that he was very 
active in corresponding with VA regarding education loan and 
dependent entitlement matters through 1991.  The record 
reflects that he returned to Oregon in 1990.

The veteran in a letter dated in early January 1992 and 
received by VA on January 15, 1992, mentioned treatment for a 
worsening skin in 1990 and 1991, in requesting a reevaluation 
of his skin condition and "sc condition".  He advised the 
RO later in January that the previously mentioned treatment 
records had been sent. 

The treatment records from the Oregon Health Sciences 
University received at the RO on January 30, 1992, showed 
treatment for metastatic squamous cell carcinoma of the right 
lower lip that was initially diagnosed in mid 1989, and 
locally excised.  Thereafter, in 1991, further surgery was 
required as reflected in the records received.  A record 
entry in late 1991 mentioned intrinsic childhood asthma and 
pulmonary function testing that showed mild airflow 
obstruction.  

The RO in June 1993 after considering these reports and other 
information added to the record, interpreted the claim solely 
as a claim for increase in the rating for the veteran's 
service-connected skin disability, and this is reflected in 
the notice mailed to him in July 1993.  He filed a timely 
notice of disagreement with the June 1993 rating decision, 
and mentioned the record of treatment he had previously 
submitted.  

The veteran added the first of several letters from K. 
Jacobson, M.D. and contemporaneous treatment records, and in 
September 1993 correspondence, advised that Dr. Jacobson 
believed that the cancer and asthma were related to his 
service-connected disability.  In a May 1993 report, Dr. 
Jacobson stated that the veteran had returned after a nine-
year absence.  

In continuing the 30 percent rating in November 1993, the RO 
noted that the squamous cell carcinoma was not service-
connected and this was reflected in the November 1993 
statement of the case on the increased rating issue.  

In July 1994, the veteran's representative submitted 1984 and 
1993 reports from Dr. Jacobson that included an opinion in 
1993 that the veteran's immunodeficiency, dermatitis and 
asthma were all related and that the squamous cell cancer 
could be linked to the immunodeficiency.  Received was a copy 
of a September 1984 report from Dr. Jacobson indicating the 
veteran had been seen at the urging of J. McDonnell, M.D., 
and that his established problems were long standing atopic 
dermatitis, history of immunodeficiency with recurrent 
Candida, and staphylococcal infection and verruca vulgaris 
among other manifestations, past history of asthma and status 
post septoplasty.  Other reports were received from Dr. 
Jacobson.

The RO in December 1994 formally considered and denied the 
claim of service connection for squamous cell carcinoma and 
notified the veteran of the determination by letter dated in 
December 1994.  The veteran in February 1995 correspondence 
to the RO indicated that he wished to reopen the claim of 
service connection for T-cell abnormality.  The RO in April 
1995 denied the claim, and mailed notice of the 
determination.

Thereafter the record was supplemented with additional 
correspondence from physicians aware of the veteran's case, 
VA medical opinion and an opinion from W. Cohen, M.D., that 
collectively discussed the various disorders at issue in 
detail.  The RO in September 1995 considered this evidence 
and granted service connection for status post squamous cell 
cancer of the head and neck that was rated 10 percent from 
January 30, 1992.  Service connection was also granted for 
partial T-cell dysfunction effective January 30, 1992.  

The rating decision reflected that the effective date chosen 
was based upon receipt of medical evidence on that date and 
continuous prosecution.  The RO notified the veteran of the 
determination by letter dated in September 1995.  In November 
1995 he disagreed with the effective date for the grant of 
service connection for squamous cell carcinoma.  He also 
requested service connection for asthma and obstructive 
airway disease as a residual of T-cell dysfunction.  The 
veteran in late 1995 asserted that he should receive a 100 
percent combined rating retroactive to April 1981, the date 
of his original claim.  

The record shows that the RO in May 1996 issued a rating 
decision that granted service connection for IOAD and a 
noncompensable evaluation from January 30, 1992.  The January 
30, 1992 effective date for service connection of IOAD was 
identified as the date of a reopened claim.  The RO notified 
the veteran of the determination by letter dated in June 
1996, and a notice of disagreement with the effective date 
for service connection of IOAD was received from the veteran 
in July 1996.  Regarding the effective date for IOAD, he 
asserted that the effective date should reflect the date of 
claim in 1981.  

The veteran asserted in his June 1996 substantive appeal that 
the effective date for the grant of service connection of 
squamous cell cancer should be November 1989, when it was 
diagnosed, or in 1981, based upon the original claim and 
disability award.  He contended that he did not specify a 
claim for the cancer earlier since his survival was of 
primary concern and his focus was directed to the extensive 
medical treatment.

In July 1996 correspondence the veteran asserted that a 1981 
effective date is warranted for IOAD since, in essence, the 
decision to withdraw the claim in 1982 was not his own but 
that of the "VA representative" assigned to him at the 
hearing, and that this person was ignorant in advising him, 
and that the decision made upon that advice should be 
nullified, as the representative had only "the interest of 
the VA at heart".  

In March 1997 correspondence the veteran asserted that the VA 
representative coerced and persuaded him to accept the 
adverse decision.  He included duplicates of correspondence 
in late 1984 between a VA medical administration official and 
Dr. Jacobson regarding a request for an immunological 
evaluation by VA.  In an October 1984 letter, Dr. Jacobson 
advised the veteran of his belief that he would have to 
contest the fact that "his problem" was not service-
connected.  The veteran also asserted that VA had not 
considered the records from Dr. Jacobson in late 1984, and 
that the VA letter in 1985 did not lead him to think the 
records had not been considered.

In another letter to VA in March 1997 the veteran asserted, 
in essence, that the 1984 letter had been submitted, and that 
the evidence had been mishandled either having been disposed 
of or misplaced, and that VA had engaged in gross misconduct 
in handling the claim.  In October 1997 correspondence to the 
RO he once again stated his belief that mishandling of his 
claim had occurred. 


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

A Notice of Disagreement may be withdrawn in writing before a 
timely Substantive Appeal is filed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board of 
Veterans' Appeals promulgates a decision. Withdrawal may be 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw either a Notice 
of Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant. The agency of original jurisdiction may not 
withdraw a Notice of Disagreement or a Substantive Appeal 
after filing of either or both.
38 C.F.R. § 20.204.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written. (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805  based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a).


When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA. Opinions shall be obtained from recognized 
medical schools, universities, clinics or medical 
institutions with which arrangements for such opinions have 
been made, and an appropriate official of the institution 
shall select the individual expert(s) to render an opinion. 

A request for an independent medical opinion in conjunction 
with a claim pending at the regional office level may be 
initiated by the office having jurisdiction over the claim, 
by the claimant, or by his or her duly appointed 
representative.

The request must be submitted in writing and must set forth 
in detail the reasons why the opinion is necessary. All such 
requests shall be submitted through the Adjudication Officer 
of the office having jurisdiction over the claim, and those 
requests which in the judgment of the Adjudication Officer 
merit consideration shall be referred to the Compensation and 
Pension Service for approval. 

Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion. When approval has been granted, 
the Compensation and Pension Service shall obtain the 
opinion. A determination that an independent medical opinion 
is not warranted may be contested only as part of an appeal 
on the merits of the decision rendered on the primary issue 
by the agency of original jurisdiction. 

The Compensation and Pension Service shall notify the 
claimant when the request for an independent medical opinion 
has been approved with regard to his or her claim and shall 
furnish the claimant with a copy of the opinion when it is 
received. 

If, in the judgment of the Secretary, disclosure of the 
independent medical opinion would be harmful to the physical 
or mental health of the claimant, disclosure shall be subject 
to the special procedures set forth in § 1.577  of this 
chapter.  38 C.F.R. § 3.328.


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. §§ 3.400, 3.400(q)(r) 
(1998) and provide that the effective date for disability 
compensation based on service connection in a reopened claim 
shall be the later of the date of claim or the date 
entitlement arose.  As for the veteran's squamous cell 
carcinoma, the Board will simply observe that the disability 
was not manifested until late 1989, and there was no claim 
for service connection until January 1992.  It is not 
contended otherwise and no evidence of an informal claim 
appears prior to January 1992.  Therefore, under the 
generally applicable law and regulations, there is no basis 
for an earlier effective date than January 1992, for a grant 
of service connection for squamous cell carcinoma of the head 
and neck.  However, as will be discussed below, the Board 
believes there is a reasonable basis for a minor adjustment 
in the effective date.

Regarding IOAD and partial T-cell dysfunction, the basis for 
the January 1992 effective date selected by the RO for 
service connection is apparent from the record.  This date 
appears particularly generous from a review of the record as 
it relates to IOAD and partial T-cell dysfunction claims.  
Noteworthy are earlier claims in 1981 and 1985 that the 
veteran in effect abandoned.  He withdrew a substantive 
appeal of the November 1981 RO decision before the Board 
issued a decision.  Thus, the November 1981 RO decision 
became final.  He pursued another VA benefit claim to the 
Board at the time, and the record includes no correspondence 
on his part advising the RO or the Board of an intention to 
reinstate the appeal for service connection for a respiratory 
disorder or partial T-cell dysfunction.  

The RO mentioned only the service-connected skin disability 
in a supplemental statement of the case it issued after the 
RO hearing, and the Board noted in the 1983 decision that the 
issues were withdrawn. 

The Board has reviewed the case law and does not find support 
for the veteran's position regarding his belief that he was 
the victim of bad advice in withdrawing the claim in 1982.  
In general, it appears well settled that erroneous advice of 
a government employee cannot estop the government from 
denying benefits.  See, for example, Bone v. Brown, 9 Vet. 
App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 (1995).  
And this rule has been applied in the presence of an error in 
notice of a rating.  Lozano v. Derwinski, 1 Vet. App. 184, 
186 (1991).  

However, equitable tolling may be an available remedy if the 
appellant can show he was misled by appellee, and that 
appellant reasonably relied on the misrepresentation by 
neglecting to file a timely appeal.  The evidence does not 
show that.  Indeed, the veteran did file a timely appeal and 
the testimony shows that after the hearing officer sought 
clarification, he was questioned directly by the 
representative, and he indicated that he did not wish to 
pursue an appeal other than for atopic dermatitis (1982 RO 
hearing transcript at 2).  

The Board is unable to conclude that any misinformation 
regarding the appeal was the result of anything but 
carelessness, and not an intentional effort to defeat the 
appellant's right to appeal or induce or trick him into 
missing a statutory deadline.  See McCay v. Brown, 106 F.3d 
1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. 
App. 150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990).  

The veteran once again mentioned these issues in late 1984 
and after failing to respond to the RO letter in May 1985, he 
did not again mention the issues until January 1992.  The 
veteran has argued that evidence was provided to the RO at 
the time of his 1984 application to reopen, and that it was 
either misplaced or destroyed.  Specifically, he mentions the 
September 1984 report from Dr. Jacobson and other 
contemporaneous correspondence that has since been added to 
the record.  

The Board considers such assertions seriously and must 
comment on the state of the record at that time.  Clearly the 
veteran's letter in November 1984 did not give any indication 
that the application to reopen was supported by evidence 
other than the duplicate service medical records.  The VA 
letter in 1985 alerted him to the evidence it reviewed had 
been previously considered, and he did not respond to 
indicate that other more recent evidence was submitted. 

The medical report and other correspondence from late 1984 
did not appear in the record until the mid 1990's, and the 
veteran was shown to have had ongoing correspondence with VA 
on other matters at the time in question.  There does not 
appear to be any indication that the claim in 1984 rested on 
evidence other than the previously submitted and considered 
service medical evidence.  By failing to respond to the RO 
letter in 1985, he abandoned the claim.  Any informal or 
pending claim to reopen that could be inferred from the 
representative's written argument to the Board in 1983, but 
not acted at the time, is reasonably viewed as subsumed into 
the application to reopen by the veteran in 1984 and 
abandoned by his inaction. 

In view of the evidence, the Board is unable to find, as the 
veteran suggests, that the effective date for service 
connection for either IOAD or partial T-cell dysfunction 
should be earlier than January 1992.

Upon review of the record, however, the Board concludes that 
the January 30, 1992, date that the RO received the medical 
records in connection with the veteran's application for an 
increase in his service-connected disability is not the 
pertinent date of claim for effective date purposes.  
However, any RO error in selecting January 30, 1992 is 
harmless for reasons that will become apparent.  

The Board has accepted without argument the RO holding that 
after receipt of the evidence in late January 1992, the 
veteran's claims were continuously prosecuted culminating 
with the favorable RO decisions in 1995 and 1996.  The record 
as noted previously does not support an effective date 
earlier than January 1992, but reasonably does allow for an 
earlier date than currently assigned.  

There is the veteran's correspondence received by VA on 
January 15, 1992 that may reasonably be construed as an 
informal claim about two weeks preceding the formal 
application in late January 1992, to allow for an earlier 
effective date based on a reopened claim.  38 C.F.R. § 3.155.  
In essence the claims were active from that date and the date 
of receipt of the medical evidence may be accepted as the 
filing date of a formal claim.   

The pertinent determination is when the claim was received 
and an informal claim appears from the record in mid January 
1992 to establish a pending claim at the time.  Consequently, 
the record does allow for an earlier effective date for VA 
compensation in this case.  The submission of the medical 
evidence in late January 1992 would reasonably be viewed as a 
communication or action contemplated by 38 C.F.R. § 3.155 to 
establish the recently received correspondence as an informal 
claim.  Therefore, the appropriate effective date for service 
connection should be January 15, 1992 and compensation would 
be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d).

The veteran's argument as to the effectiveness of 
representation by a VA employee or the mishandling of his 
claims may reasonably be interpreted as claim for equitable 
relief under the provisions of 38 U.S.C.A. § 503 (West 1991).  
However, the veteran is hereby advised that a grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).

The Board has noted the request for an independent medical 
opinion but must deny the request since there does not appear 
to be any question of medical complexity or controversy, and 
consequently, such a request is improper.  The effective date 
determination is a factual one, not of a medical nature, 
based upon the determination of when a claim was received in 
relation to the veteran's active service.  



Having established service connection it is conceded the 
disabilities at issue are linked to service and the 
determination of the correct effective date does not appear 
to be one of medical complexity or controversy.  Accordingly, 
submission of the case to an independent medical specialist 
is neither proper nor warranted.


II.  Entitlement to an evaluation in 
excess of 30 percent for atopic 
dermatitis, molluscum contagiosum and 
verruca vulgaris; and an initial 
evaluation in excess of 30 percent for 
squamous cell carcinoma of the head and 
neck.

Factual Background

The RO in November 1981 after consideration of the veteran's 
service medical records and a contemporaneous VA examination 
granted service connection for atopic dermatitis with eczema, 
molluscum contagiosum and verruca vulgaris, and rated the 
disability 10 percent under Diagnostic Code 7899-7806 
criteria.  The Board in December 1983 granted an increased 
rating of 30 percent.

The next pertinent communication from the veteran was 
received in January 1991. The records received at that time 
reflected treatment for squamous cell carcinoma beginning in 
late 1989, and also referred to treatment in 1991 for atopic 
dermatitis, eczema, and skin lesions of the thighs.  Records 
received from Dr. J. Kazmierowski showed in mid 1992 marked 
xerosis and scaling of the trunk and extremities from a flare 
of atopic dermatitis that had been evident since mid 1991.

Dr. Jacobson in May 1993 reported a diagnosis of chronic 
atopic dermatitis for an examination showing the skin with 
diffuse atopic dermatitis worse on the legs, and extensive 
groin tinea cruris.  



On a VA rheumatology evaluation in April 1994, he was found 
to have mild scaling and erythema of the skin consistent with 
atopic dermatitis with patches of scaling on the trunk that 
according to the physician he said were his fungus infections 
and he had significant fungal changes in his toe nails.  A VA 
consulting physician opined in 1994 that the veteran had been 
markedly debilitated by his recurrent infections and skin 
conditions that included squamous cell carcinoma, and that he 
had found a well healed dermatitis at the belt line 
bilaterally, and chronic fungal infection of the nail beds.  

Additional treatment records received from Dr. Jacobson show 
in 1995 the skin was described as improving, and in early 
1996, a diffuse fungal infection of the trunk and skin 
condition described as a worsening dermatitis, and later that 
month as severe and almost psoriasiform in appearance.  
Severe dermatitis was reported during follow up evaluations 
though March 1996, and in late 1996 severe dermatitis as 
before was noted.

VA medical records dated in early 1997 mention that the 
veteran apparently had a complete cure of his cancer after 
surgery, and that the skin showed mild scaling and symptoms 
consistent with atopic dermatitis and patches on his trunk 
that the veteran said were fungal infections.  In March 1997 
a VA examiner mentioned that he had several papules on his 
upper chest and a relatively dry skin.  A VA physician opined 
in May 1997 that all the veteran's disorders were severe and 
had required aggressive medical and/or surgical therapy.  In 
April 1997 Dr. Jacobson once again reported severe 
dermatitis.

A VA examiner in July 1997 reported that the veteran's atopic 
dermatitis was under control with daily oral Prednisone and 
that he had no evidence of molluscum or verruca vulgaris.  
The same examiner in July 1998 reported that examination of 
the veteran's entire body found erythema, scaling and 
fissuring over the lower legs, feet, arms and face and a 
number of 2 to 3 mm. umbilicated papules on his body.  

There were twelve on the right foot, four on the right scalp, 
two on the right forehead, three on the right inner knee, one 
on the left ankle and one on the left inner knee, and all 
represented molluscum contagiosum.  The examiner also found 
erythematous, slightly raised, flat topped papules on all of 
the fingers excluding the left fifth in a periungual 
distribution that represented verruca vulgaris.  The 
diagnoses were atopic dermatitis, molluscum contagiosum and 
verruca vulgaris. 

Regarding the initial rating for squamous cell carcinoma of 
the head and neck, the record reflects that the RO in 
September 1995, after consideration of the assembled record 
granted service connection and rated the disability 10 
percent under Diagnostic Code 7818-7800 criteria.  

The records received in connection with the claim consisted 
of reports showing extensive reconstructive surgery performed 
at the Oregon Health Sciences University in 1991 and 1992 for 
the metastatic disease of the lower lip.  Dr. Jacobson in a 
July 1993 letter opined that the disease had required massive 
resection and reconstruction of the face.  In April 1995 he 
described the excision as wide and quite disfiguring, and 
advised that one only had to "look at his face" to see the 
results of his immune deficiency.  A VA consultant in August 
1995 described the surgical excision as disfiguring. 

Dr. Wustrack's records of the initial operative intervention 
after the confirmation of the disease in late 1989 and follow 
up in 1990 were received.  Thereafter the RO in May 1996 
increased the disability rating to 30 percent from January 
1992.

Additional treatment reports received included an extensive 
record of the veteran's evaluation in 1995 at Sacred Heart 
Medical Center that report the squamous cell carcinoma had 
required extensive resection and radiation therapy and that 
the facial tumor removal was quite disfiguring.  The record 
shows that Dr. Jacobson dictated this summary.  Another 
examiner reported scarring of the right side of the mandible, 
the right side of the neck and chest.  



Dr. Jacobson mentioned a previously described facial 
deformity in March 1996 and described the facial changes from 
prior surgery as impressive in July 1996.  A VA examiner in 
March 1997 reported well healed major scars of the right neck 
and lip related to the prior surgery.  

In June 1997, W. Conway, M.D., reported that the veteran's 
squamous cell carcinoma had required a rather extensive 
resection of the lip and a radical neck dissection followed 
by radiation therapy and that he showed no evidence of 
recurrence.  He described the veteran's facial scarring as 
extensive.  In July 1997, N. Ashraf, M.D., a nephrology 
consultant, in reporting on the veteran's adrenal tumor 
opined that the veteran had slight facial disfiguration from 
the radical facial surgery.  

A VA examiner in July 1997 reported that the veteran had a 
number of scars from the squamous cell carcinoma of the right 
lower lip and described them as including a 30 cm. x 1.2 cm. 
chest scar that curved up around the back of his right ear, 
scarring and narrowing of the oral aperture, and a scar along 
the right lower lip extending down onto the right chin and 
cheek.  The examiner stated that the veteran had limited neck 
mobility from the surgery and radiation, and that there were 
scars in this area as well.  The record includes photographs 
of the veteran's head, face, neck and chest taken in July 
1997.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Disfiguring scars of the head, face or neck where there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement shall 
be rated as 50 percent disabling.  Where severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, a 30 percent rating may be assigned.  A 10 
percent rating is provided for a moderate, disfiguring scar.  
Where such scars are slight, a 0 percent rating is provided.  
Note:  
When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent. 
The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs.  Diagnostic 
Code 7800.

Scars, superficial, poorly nourished, with repeated 
ulceration shall be rated as 10 percent disabling.  
Diagnostic Code 7803.  

Scars, superficial, tender and painful on objective 
demonstration shall be rated as 10 percent disabling.  
Diagnostic Code 7804.

The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  Note following Diagnostic Code 7804.




Scars, other, shall be rated on limitation of function of 
part affected.  Diagnostic Code 7805.

The rating schedule provides a 50 percent rating for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent rating is provided for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is provided for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 0 percent rating is 
provided for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  Diagnostic Code 7806. 

The rating schedule provides that Leishmaniasis, americana 
(mucocutaneous, espundia), Leishmaniasis, old world 
(cutaneous, oriental sore), Lupus erythematosus, discoid, 
Pinta, Tuberculosis luposa (lupus vulgaris), Verruga peruana, 
Dermatophytosis, Tinea barbae, Pemphigus, Psoriasis, 
Dermatitis exfoliativa, New growths, malignant, skin, New 
growths, benign, skin are to be rated for eczema unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Note: The most repugnant conditions may be submitted for 
Central Office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
the Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992). When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to these well grounded claims.  
The veteran has been provided VA examinations in connection 
with the claim most recently in 1998 that are probative of 
the level of impairment from the residuals of his skin 
disorder and squamous cell carcinoma residuals.  

The record includes sufficient detail regarding the 
disabilities to apply current rating criteria and the several 
examinations are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disabilities.  

Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
mid 1998.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran asserts, in essence, that there is appreciable 
cosmetic defect as a result of the facial scarring as well as 
other impairment.

The rating assesses the presence of symptoms, principally 
disfigurement, as reflected in the applicable alternative 
ratings for facial, head and neck scars as primary rating 
criteria for the ratings from 0 to 50 percent.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the rating scheme for facial scars appropriate for the 
veteran's disability from residuals of squamous cell 
carcinoma of the head and neck in view of the symptomatology.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998). 

The record reflects that the RO has rated the veteran's 
disability on the basis of examinations and other medical 
records.  The record offers substantive information probative 
of the severity of the disability from the facial scars.  
Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
initial evaluation is warranted.  The scar residuals, 
overall, appear to reflect more disability than the 
corresponding percentage evaluation under Code 7800 of 30 
percent would contemplate.  The rating scheme applied does 
not require a mechanical application of the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 50 percent evaluation for disfiguring 
scar residuals.  

The Board believes that the facial scaring is best described 
overall as markedly disfiguring.  The 50 percent evaluation 
contemplates severe scar residuals including facial 
deformity.  The evidence of probative value in view of the 
detailed description of pertinent evaluative criteria viewed 
objectively supports a conclusion that the veteran's disorder 
from the standpoint of facial scarring is more than a 30 
percent rating would contemplate in view of appreciable 
objective findings.  The key here is the characterization of 
the scar residuals as deforming of the right side of the 
veteran's face which more nearly meets the criteria for a 50 
percent evaluation under Diagnostic Code 7800.  

In the record the resection is described as wide and 
extensive and the residual scars as major, quite disfiguring 
and producing facial deformity.  There is as well evidence of 
limitation of movement of the neck linked to the scars.  The 
photographs supplement the record with evidence that confirms 
what has been written regarding the extent and character of 
the scar residuals all along and adds additional evidence 
favoring a 50 percent rating.  38 C.F.R. § 4.7.

The Board notes that although the decision herein regarding 
the initial rating for squamous cell carcinoma of the head 
and neck included consideration of the holding in Fenderson, 
the veteran has not been prejudiced by such discussion in 
view of the decision on the merits.  See for example Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).  The Board has 
determined that the consideration of a staged rating was not 
warranted in view of facts specific to the disability.

Regarding atopic dermatitis with eczema, molluscum 
contagiosum and verruca vulgaris, the veteran has been 
provided several VA examinations in connection with the claim 
(most recently in mid 1998) that are probative of the level 
of impairment from his skin disorder.  They include 
sufficient detail regarding the disability to apply current 
rating criteria and are considered the best evidence for an 
informed determination of the veteran's current impairment 
from the disability.  Further, there has not been reported 
any other comprehensive evaluation or treatment since the VA 
examination report of 1998.  The Board presumes the request 
for an independent medical opinion was not limited to 
effective date considerations.  However, the question of the 
disability evaluation for the disabilities under 
consideration does not involve a question of medical 
complexity or controversy in the application of the evidence 
to the rating criteria.  

The rating under Diagnostic Code 7806 assesses, essentially, 
the presence of ulceration, exfoliation or crusting, and 
systemic or nervous manifestations, repugnance or 
disfigurement as primary rating criteria for the ratings from 
0 to 50 percent.  The veteran has been provided the rating 
criteria.  

The Board finds the current rating scheme as applied by the 
RO is appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  

Applying the probative evidence to the rating criteria leads 
the Board to conclude that an increased evaluation is 
warranted.  The skin disorder, overall, appears to reflect 
more nearly the level of disability that evaluation under 
Code 7806 of 50 percent would contemplate.  As noted 
previously, the rating determination does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
50 percent evaluation for the atopic dermatitis with eczema, 
molluscum contagiosum and verruca vulgaris involvement of the 
entire body.  

Dr. Jacobson has consistently described the disability as 
severe, the veteran's primary care provider and the recent VA 
examination confirmed a significant generalized and 
symptomatic disability.  The disorder is susceptible to 
periods of remission and exacerbation, but overall the Board 
finds that it had been generalized and significantly 
symptomatic more often than not.  For example, Dr. 
Kazmierowski in 1991 described marked xerosis among the 
findings from an exacerbation of atopic dermatitis and a VA 
physician in 1994 opined that the veteran was markedly 
debilitated in part because of his skin disorders and in 1997 
another VA physician included eczema among the veteran's 
severe disorders that required aggressive therapy.  
Therefore, the Board finds that the criteria for the 50 
percent evaluation are more nearly approximated here.

The Board observes that the most recent supplemental 
statement of the case included consideration of an 
extraschedular evaluation.  Generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  There 
is the veteran's well-documented medical history in VA and 
private medical treatment records showing treatment of skin 
symptoms.  There is also a self-reported work history in 1998 
in the financial services industry from January 1994 through 
November 1997.  


Based upon the record, the Board finds that an extraschedular 
evaluation is not warranted.  The Board would agree that the 
exceptional or unusual disability picture mentioned in the 
regulation would reasonably contemplate factors other than 
marked interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, for example, Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 
194, 197 (1997).  There does not appear to be probative 
evidence that any nonservice-connected disorders affect the 
veteran's skin disability in such a manner to render 
impractical the application of the regular schedular 
standards.  See for example Johnston, 10 Vet. App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a skin disability.  
The pertinent part of the regulation, though somewhat 
ambiguously worded, appears to contemplate an individual 
rather than a collective disability assessment.  Further, the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14.  This 
admonition could be read to apply to an extraschedular 
service-connected evaluation.  

The Board observes that in the veteran's case there is 
evidence showing regular monitoring of the veteran's skin 
disorder and squamous cell carcinoma residuals, but nothing 
probative to support a finding that the veteran has such an 
unusual or exceptional disability picture as a result of 
these service-connected disabilities.  The recent examination 
reports and treatment records mention the extent of the 
disability and formed the basis for an increased schedular 
rating to 50 percent in both cases.  



However, the facial scars or atopic dermatitis and its 
associated disorders have not rendered the veteran's 
disability picture unusual or exceptional in nature.  They 
have not been shown to constitute factors that would in and 
of themselves markedly interfere with employment, nor have 
they required frequent inpatient care as to render 
impractical the application of regular schedular standards.  
Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an effective date for a grant of service 
connection of IOAD retroactive to January 15, 1992, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an effective date for a grant of service 
connection of squamous cell carcinoma of the head and neck 
retroactive to January 15, 1992, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an effective date for a grant of service 
connection of partial T-cell dysfunction retroactive to 
January 15, 1992 is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an initial rating of 50 percent for squamous 
cell carcinoma of the head and neck is granted, subject to 
the regulations governing the payment of monetary awards.

Entitlement to an increased rating of 50 percent for atopic 
dermatitis with eczema, molluscum contagiosum and verruca is 
granted, subject to the regulations governing the payment of 
monetary awards.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issues of entitlement to an initial rating for IOAD in 
excess of 10 percent assigned from January 30, 1992 and 60 
percent assigned from August 1, 1995 and entitlement to an 
initial compensable rating for sinusitis are remanded because 
although the RO has not had the opportunity to consider the 
claim under the published changes to the rating schedule for 
respiratory disorders, effective October 7, 1996.  61 Fed. 
Reg. 46720-46731 (Sept. 5, 1996), the recent respiratory 
examination was incomplete.  Pulmonary function studies were 
not obtained and Dr. Jacobson provided no recent study.  It 
should be noted that neither the veteran nor the Board may 
make medical determinations.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Since the regulatory change occurred during the appeal prior 
to a final Board decision on the issues, the version more 
favorable to the appellant will apply as it has not been 
otherwise provided.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The revised rating criteria for sinusitis and 
IOAD contain substantive changes that would reasonably 
require a current medical evaluation.  Also it must be 
determined which criteria are more favorable to the veteran, 
although the changed criteria may not be applied earlier than 
their effective date.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board 
will not decide the issues discussed herein pending a remand 
of the case to the RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for an increased evaluation for 
sinusitis and IOAD since the date of the 
most recent treatment records that are 
already of record.  After securing any 
necessary authorization or medical 
releases from the veteran, the RO should 
attempt to obtain legible copies of the 
veteran's treatment records from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be scheduled for 
VA examination(s) by an appropriate 
specialist(s) to determine the current 
extent and severity of his sinusitis and 
IOAD.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to the examiner(s) 
prior and pursuant to conduction and 
completion of the examination(s) and the 
examination report(s) must be annotated 
in this regard.  The examiner(s) should 
identify all of the veteran's symptoms 
and offer an opinion as to how each 
symptom affects, and to what extent, his 
ability to work.  

The examination(s) should be conducted in 
a manner that will elicit the information 
necessary for an informed determination 
of the severity of the veteran's 
sinusitis and IOAD in accordance with the 
rating criteria in effect prior to 
October 7, 1996, and the current rating 
criteria, a copy of which should be 
provided to the examiner(s).  If the 
veteran is found to have other sinus or 
pulmonary disorders the manifestations 
and resultant impairment resulting 
therefrom should be dissociated from the 
service-connected sinusitis or IOAD to 
the extent possible.    The rationale for 
all conclusions should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased ratings for sinusitis and IOAD 
in accordance with the applicable legal 
precedent.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which contains all applicable 
regulations and diagnostic codes.  A reasonable period of 
time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  

By this remand, the Board intimates no opinion, legal or 
factual, as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

